DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 6, 6, and 10 are objected to because of the following reasons:
With respect to claim 1, it is redundant to state that the amount of other additives is 0.1~6 wt % in both line 3 and line 6.
With respect to claim 2, the list of thermoplastics should be in the alternative and the “and” before “thermoplastic elastomers” should be replaced with “or”.
With respect to claim 3, the list of thermoplastics should be in the alternative and the “and” before “styrene ethylene butylene styrene block thermoplastic elastomer” should be replaced with “or”.
With respect to claim 4, the list of polypropylene based copolymer should be in the alternative and the “and” before “polypropylene homopolymer” should be replaced with “or”.
With respect to claim 6, the list of non-ionic surfactants should be in the alternative and the “and” before “their derivatives” should be replaced with “or”.
With respect to claim 7, the list of non-ionic surfactants should be in the alternative and the “and” before “polyetheramine” should be replaced with “or”.
With respect to claim 10, the list of impact modifiers should be in the alternative and the “and” before “thermoplastic polyurethane” should be replaced with “or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, 
the term “~” in ranges is indefinite because it is unclear what this symbol represents.  If “~” is an approximate term such as “about,” such a term is also indefinite because it is not clear how such a term extends the scope of the range,
the ingredient “chemical modifiers” is indefinite because it is unclear how the chemical modifiers are distinguished from other ingredients other than including non-ionic surfactants (claim 5).  The term “chemical modifiers” is ambiguous because it is does not explain how or what is being chemically modified, and
the ingredient “non-fouling modifiers” is confusing because it is unclear whether the modifiers does not foul or prevents fouling from happening.
With respect to claim 7, the non-ionic surfactant “AEO-5” is not defined and it is unknown what it represents.
With respect to claim 13, the list of organic peroxide does not include “or” or “and” and it is not clear whether the ingredients are listed in the alternative or in combination.
With respect to claims 15, 16, 18, and 19, these claims contain trademarks/trade names.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe nucleators, antioxidant, polyetheramine, and alumina nanoparticles and, accordingly, the identification/description is indefinite.
With respect to claims 2-6, 8-12, 14, and 17, they are rejected for failing to cure the deficiency of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-17, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Goudswaard (US 2015/0237866).
With respect to claims 1-3, Goudswaard discloses thermoplastic compositions having antimicrobial properties, wherein the thermoplastic compositions are transparent (paragraph 0155) and include 2-10 wt % impact modifier (paragraph 0130), 1-10 wt % hydrophobic nonionic surfactants (i.e., chemical modifier) (paragraph 0140-0141), and other additives such as antioxidants in an amount of 0.01-1 wt % (paragraph 0133).  The thermoplastic compositions also include a zinc additive (abstract) which reads on claimed “auxiliary additives” and is used in an amount of greater than 0 to 5 wt % (paragraph 0119).
While Goudswaard does not exemplify a single embodiment comprising polycarbonate, impact modifier, nonionic surfactant and other additives, However, case law holds “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Therefore, it would have been obvious to one of ordinary skill in the art to obtain a composition comprising a transparent thermoplastic polycarbonate, impact modifiers, nonionic surfactants, and other additives including antioxidants and zinc additive component.
With respect to claim 4, this claim which further limits polypropylene based copolymer does not exclude the alternative embodiment of polycarbonate.  Because the latter embodiment is disclosed by Goudswaard as discussed above, it is proper to include claim 4 in this rejection.
With respect to claim 5, Goudswaard does not disclose whether the nonionic surfactants are linear or multi-armed, however, given that there is other alternative to linear or multi-armed, the nonionic surfactant of Goudswaard meets claim 5.
With respect to claim 6, Goudswaard discloses that the nonionic surfactant can include polypropylene glycol polymers which reads on claimed polyether glycols.
With respect to claim 10, Goudswaard discloses that the impact modifiers including propylene and ethylene elastomer-modified graft copolymers (paragraph 0128).
With respect to claims 11-15, these claims which further limit initiator, crosslinking agents, or nucleators do not exclude the alternative embodiment of antioxidants or other auxiliary additives.  Because the latter embodiments are disclosed by Goudswaard as discussed above, it is proper to include claims 11-15 in this rejection.
With respect to claim 16, an exemplified antioxidant is Irgafos 168 (page 20, Table 1).
With respect to claims 17 and 19, these claims which further limit the auxiliary additive does not exclude the alternative embodiment of antioxidants.  Because the latter embodiment is disclosed by Goudswaard as discussed above, it is proper to include claims 17 and 19 in this rejection.


Claims 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goudswaard (US 2015/0237866) in view of Lindquist (US 3,551,197).
The discussion with respect to Goudswaard in paragraph 4 above is incorporated here by reference.
With respect to claim 7, Goudswaard discloses that surfactants include those comprising polyethylene glycol (paragraph 0140), however, it fails to disclose that the polyethylene glycol is PEG sorbitol hexaoleate.
Lindquist discloses an organic film comprising polycarbonate (col. 3, lines 2-3, examples) and teaches that a suitable wetting or dispersing agent (i.e., surfactant) includes polyoxyethylene (i.e., PEG) sorbitol hexaoleate (col. 4, lines 38-42 and 47-48).
Given that Goudwaard and Lindquist are drawn to polycarbonate compositions and further given that a suitable surfactant for polycarbonate includes polyoxyethylene sorbitol hexaoleate as taught by Lindquist, it would have been obvious to one of ordinary skill in the art to add PEG sorbitol hexaoleate to the composition taught by Goudswaard.
With respect to claim 8, Goudswaard fails to disclose the molecular weight of PEG sorbitol hexaoleate.
It is the examiner’s position that the molecular weight is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Specifically, limiting the molecular weight prevents negative viscosity effects.
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate molecular weights, including those within the scope of the present claims, so as to produce desired end results.
	With respect to claims 9 and 18, these claims which further limit the polyetheramine does not exclude the alternative embodiment of PEG sorbitol hexaoleate.  Because the latter embodiment is disclosed by Goudswaard and Lindquist as discussed above, it is proper to include claims 19 and 18 in this rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn